Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered. 

Examiner Comment
Rejoinder
Applicant’s request to rejoin the method claims dependent upon the allowed antibody product is granted. All method claims are rejoined for examination and allowed. For the sake of compact prosecution, Examiner has made minor amendments to rejoined claim 50 to correct 35 USC 112(b) antecedent basis and language problems. As stated below, should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312 or Applicant may telephone Examiner to suggest a supplemental Examiner’s amendment, should timing allow.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 50. A method for producing an antibody or functional part or functional equivalent according to claim 76, the method comprising providing a cell with a nucleic acid molecule encoding the antibody or functional part or functional equivalent according to claim 76, and allowing said cell to translate said nucleic acid molecule , thereby producing said antibody or functional part or functional equivalent according to claim 76, the method  optionally further comprising harvesting, purifying and/or isolating said antibody or functional part or functional equivalent according to claim 76.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642